Case 1:20-cv-00183-PLM-SJB ECF No. 14 filed 05/15/20 PageID.202 Page 1 of 24



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

ALLISON L. MERRILL and                         §
BRITTANY WILK, individually and on             §
behalf of all others similarly situated,       §
                                               §
        Plaintiffs,                            §
                                               §
v.                                             §    Case No. 1:20-cv-00183-PLM-SJB

TRANSWORLD SYSTEMS, INC. and                   §
U.S. BANK NATIONAL                             §
ASSOCIATION,                                   §
                                               §
        Defendants.                            §

                    MEMORANDUM IN SUPPORT OF
             TRANSWORLD SYSTEMS INC.’S MOTION TO DISMISS

       Defendant, Transworld Systems Inc. (“TSI”), pursuant to Fed. R. Civ. P. 12(b)(6),

moves for entry of an Order dismissing with prejudice the Class Action Complaint

(“Complaint”) filed by plaintiffs, Allison L. Merrill (“Merrill”) and Brittany Wilk (“Wilk”)

(collectively, “plaintiffs”), for failure to state a claim upon which relief can be granted.

                                   I. INTRODUCTION

       Plaintiffs assert class claims against TSI for alleged violations of the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq., Michigan state consumer

protection statutes, and common law. Plaintiffs’ claims arise out of alleged actions relating

to the state court collection lawsuits filed against them. Merrill was sued in state court by

National Collegiate Student Loan Trust 2005-3 for one of the loans she owes that entity

and separately sued by National Collegiate Student Loan Trust 2006-4 for the loan she

owes that entity. Similarly, Wilk was sued by National Collegiate Student Loan Trust

                                              1
Case 1:20-cv-00183-PLM-SJB ECF No. 14 filed 05/15/20 PageID.203 Page 2 of 24



2004-2 for one of the loans she owes that entity and separately sued by National Collegiate

Student Loan Trust 2006-3 for the loan she owes that entity.1

          Relying upon mere allegations made in a separate lawsuit filed against TSI and

others in a Delaware Chancery Court where neither Wilk nor Merrill is a party, and also

upon a mischaracterization of TSI’s servicing role and activities stated in a separate consent

order with the Consumer Financial Protection Bureau (“CFPB”), plaintiffs attack the

propriety of the collection lawsuits brought against them. Wilk brings claims even though

judgments were entered against her in both collection lawsuits, including one collection

lawsuit where she answered and contested but lost. Merrill believes she has the right to

bring claims simply because the collection lawsuits against her were withdrawn after

contested and expensive litigation. Both Wilk and Merrill are mistaken. Under Michigan

law, a final judgment is not subject to collateral attack, even if the judgment was wrong or

rested on erroneous findings. Lamie v. Smith, 2013 WL 12109526, *5 (W.D. Mich. Feb.

14, 2013), report and recommendation adopted, 2013 WL 12109421 (W.D. Mich. Mar. 6,

2013). Furthermore, “‘filing a lawsuit . . . is not a false representation about the character

or legal status of a debt, nor is it unfair or unconscionable’ in violation of § 1692(e)—even

if the creditor ‘intends to dismiss []’ based on the economics of pursuing challenged

claims[.]” Juarez v. Portfolio Recovery Assocs., LLC, 2015 WL 4764226, *3 (N.D. Ill.

Aug. 12, 2015) (quoting Deere v. Javitch, Block & Rathbone LLP, 413 F.Supp. 2d 886,

890-91 (S.D. Ohio 2006)). Indeed, “voluntarily dismissing a collection case does not by


1
    The trust entities are collectively referred to herein as the “NCSLTs.”


                                                        2
Case 1:20-cv-00183-PLM-SJB ECF No. 14 filed 05/15/20 PageID.204 Page 3 of 24



itself create an FDCPA claim[.]” Krawczyk v. Centurion Capital Corp., 2009 WL 395458,

*9 (N.D. Ill. Feb. 18, 2009).

       The Court should dismiss plaintiffs’ Complaint against TSI for several reasons:

       First, Wilk is collaterally estopped from asserting her claims against TSI because

those claims are subsumed and adjudicated in the judgments entered against her. Her

claims are also time-barred. The Court should dismiss Wilk from the case.

       Second, plaintiffs have not pled any plausible misrepresentations or unconscionable

debt collection practices in the course of any collection activity against them. Plaintiffs

have not adequately pled TSI is a debt collector, or that the conduct at issue lies within the

scope of the consumer protection statutes asserted. In fact, the only discrete activity of TSI

alleged relates to a records custodian affidavit that was produced in discovery in response

to a request for production of documents in one of the state court collection lawsuits filed

against Merrill. But this single affidavit cannot form the basis of any claim against TSI

because the animating purpose of the affidavit was not to induce payment. The affidavit

was produced because it was demanded by Merrill in discovery.              Simply put, any

statements contained in the affidavit were not made in connection with the collection of

any debt. Considering the animating purpose for the affidavit was not plausibly to induce

payment, the production of the affidavit in discovery cannot give rise to a claim as a matter

of law under the consumer protection statutes alleged.

       Third, plaintiffs’ claims for malicious prosecution fail as a matter of law, as both

plaintiffs have failed to plead one or more of the required elements as to each of their

claims. Wilk has failed to plausibly allege that prior proceedings terminated in her favor,

                                              3
Case 1:20-cv-00183-PLM-SJB ECF No. 14 filed 05/15/20 PageID.205 Page 4 of 24



and Merrill has failed to allege special injury from the prior proceedings. Further, neither

plaintiff has shown that there was an absence of probable cause for the proceedings or the

existence of malice.

       Fourth, plaintiffs’ unjust enrichment claims fail because they have not alleged TSI

retained any benefit from plaintiffs, and they cannot escape the fact that any common law

unjust enrichment claim is displaced and barred by the existence of an express contract,

i.e., the student loan contracts which formed the basis of the state court collection lawsuits

filed against them.

                        II. ARGUMENT AND AUTHORITIES

       Under Rule 12(b)(6), the defendant may seek to dismiss a complaint for “failure to

state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). To state a claim,

a complaint must “contain sufficient factual matter . . . to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks

omitted). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)).

“To state a claim, the complaint must allege sufficient facts that, taken as true, state a

plausible claim for relief.” Thomas v. Noder-Love, 621 F. App’x 825, 828 (6th Cir. 2015).

       “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for

more than a sheer possibility that a defendant has acted unlawfully.” Ashcroft 556 U.S. at

678; see also Twombly, 550 U.S. at 555 (“Factual allegations must be enough to raise a

right to relief above the speculative level[.]”). “[W]here the well-pleaded facts do not

                                              4
Case 1:20-cv-00183-PLM-SJB ECF No. 14 filed 05/15/20 PageID.206 Page 5 of 24



permit the court to infer more than the mere possibility of misconduct, the complaint has

alleged—but it has not ‘shown’—’that the pleader is entitled to relief.’” Id. at 679 (quoting

Fed. R. Civ. P. 8(a)(2)).

       In deciding a Rule 12(b)(6) motion to dismiss, the court construes the facts in the

light most favorable to the plaintiff. Thomas, 621 F. App’x at 828 (citing D’Ambrosio v.

Marino, 747 F.3d 378, 383 (6th Cir. 2014)). To survive a Rule 12(b)(6) motion, the

plaintiff must sufficiently plead facts that “contain either direct or inferential allegations

respecting all material elements necessary for recovery under a viable legal theory.” Id.

The court cannot accept a plaintiff’s legal conclusions, conclusory allegations, nor “a

formulaic recitation of the elements of a cause of action,” as sufficient to survive a motion

to dismiss. Id.

1.     Wilk Is Collaterally Estopped From Challenging Prior Judgments Against
       Her, Including The Lack Of Authority And Chain Of Title Issues She Attempts
       To Relitigate Here

       28 U.S.C. § 1738 requires this federal court give the state court judgments against

Wilk the same preclusive effect such judgments would have in a state court. Gargallo v.

Merrill Lynch, Pierce, Fenner & Smith, Inc., 918 F.2d 658, 662 (6th Cir.1990). Under

both Michigan and federal law, collateral estoppel bars plaintiffs from relitigating issues

that could have been raised in prior litigation. See Bryan v. JPMorgan Chase Bank, 304

Mich. App. 708, 715, 848 N.W.2d 482, 486 (2014) (Michigan courts broadly apply the

doctrine of res judicata barring not only claims already litigated, but every claim arising

from the same transaction that the parties, exercising reasonable diligence, could have

raised but did not); McCormick v. Wayne Cty. Election Comm., 2014 WL 2452955, *2

                                              5
Case 1:20-cv-00183-PLM-SJB ECF No. 14 filed 05/15/20 PageID.207 Page 6 of 24



(E.D. Mich. June 2, 2014) (collateral estoppel bars cases if the determination of issues in

previous actions is conclusive to the issues in the subsequent litigation). Once judgment is

entered and final, all procedural defenses are deemed waived and will not be relitigated.

See Haller v. Walczak, 79 N.W.2d 622, 625 (1956) (where defendant failed to interpose a

defense, the defense is waived upon entry of default judgment); Wallace v. JP Morgan

Chase Bank, N.A., 2014 WL 4772029, *6 (E.D. Mich. Sept. 24, 2014), aff’d as modified

sub nom Wallace v. JPMorgan Chase Bank, N.A., 628 F. App’x 940 (6th Cir. 2015) (issues

of standing, authority, fraudulent representations not raised in state court actions were

barred from relitigation); Lamie, 2013 WL 12109526 at *5 (under Michigan law, a final

judgment is not subject to collateral attack on the mere ground that it was wrong or rested

on erroneous findings).

           Wilk alleges the collection complaints against her were filed without authorization,

that chain of title to her student loans was defective, and that the judgments were obtained

through fraud.2 These are claims arising from defenses that could have been asserted in

the prior collection actions. Those defenses to the validity of the debts and Wilk’s liability

thereon were adjudicated by final judgments Wilk acknowledges were rendered in favor of

the NCSLTs in those prior actions. Compl. ¶ 86; PageID.16. As such, the validity of the

loans and Wilk’s liability thereon cannot be further contested here. See Epps v. 4 Quarters

Restoration LLC, 872 N.W.2d 412, 431 (2015) (even a judgment by default constitutes an

admission of liability). Her claims are also time-barred. The statute of limitations for an



2
    The fraud claim plainly fails to meet the specificity pleading requirements of Fed. R. Civ. P. 9(b).

                                                             6
Case 1:20-cv-00183-PLM-SJB ECF No. 14 filed 05/15/20 PageID.208 Page 7 of 24



FDCPA claim is “one year from the date on which the violation occurs.” 15 U.S.C. §

1692k. The judgments obtained by the NCSLTS against Wilk were rendered in 2014, and

so any conduct upon which these claims are based necessarily took place prior to that time

and are clearly time-barred..

       Similarly, to the extent Wilk’s claims arise from any ensuing garnishment actions

against her (Compl. ¶¶ 86-96; PageID.16-18), those claims must also be dismissed.

“Generally, a garnishee-defendant is barred from challenging the validity of the judgment

entered in the original action.” In re Smith Estate, 226 Mich. App. 285, 288, 574 N.W.2d

388, 390 (1997). Further, the garnishment actions do not revive any of Wilk’s time-barred

claims. See Perry v. Cavalry SPV I, LLC, No. 18-10311, 2018 WL 3912995, *5 (E.D.

Mich. Aug. 16, 2018) (finding an FDCPA claim filed within one year of a garnishment but

more than one year from the state court collection action forming the basis of the violation

to be time-barred).

2.     Plaintiffs Fail To State An FDCPA Claim Against TSI

       The crux of plaintiffs’ FDCPA claims is that TSI misrepresented material facts

regarding the alleged debt. Compl. ¶ 115; PageID.22. Plaintiffs’ FDCPA claims identify

three misrepresentations, none of which state a claim under the Act.

       First, plaintiffs allege TSI violated the FDCPA by:

       Falsely representing, directly or indirectly, expressly or by implication, that
       their actions, including the filing of collection lawsuits and/or collecting on
       the purported debts, were authorized by the NCSLT Trusts, when in fact no
       such authorization existed and/or was rescinded expressly or by implication;

Compl., ¶ 115(a); PageID.22.


                                             7
Case 1:20-cv-00183-PLM-SJB ECF No. 14 filed 05/15/20 PageID.209 Page 8 of 24



       Second, plaintiffs assert TSI violated the FDCPA by:

       Falsely representing, directly or indirectly, expressly or by implication, that
       it could be proven that the Trusts owned the loans in question, when in fact
       no valid and enforceable assignment existed;

Compl., ¶ 115(b); PageID.22.

       Third, plaintiffs alleged TSI violated the FDCPA by:

       Falsely representing, directly or indirectly, expressly or by implication, that
       the documents they filed and served in collection actions were true and
       accurate copies of original instruments and could be authenticated by TSI,
       when, in fact, such documents were either inadmissible hearsay, or created
       by TSI for litigation purposes.

Compl. ¶ 115(c); PageID.22.

       As an initial matter, plaintiffs’ claims that the state court collection complaints were

filed by TSI or on its behalf are directly contradicted by the exhibits to the Complaint. The

state court collection complaints against Merrill attached as Exhibits A (PageID.29) and C

(PageID.82) to the Complaint3 plainly show they were filed by attorneys of record on

behalf of National Collegiate Student Loan Trust 2005-3 and National Collegiate Student

Loan Trust 2006-4, respectively; not TSI. Where the “pleadings internally contradict

verifiable facts central to [a plaintiff’s] claims, that makes [the plaintiff’s] allegations

implausible.” Bailey v. City of Ann Arbor, 860 F.3d 382, 387 (6th Cir. 2017). On this basis

alone, the Court should dismiss any claim predicated on the allegation that the underlying

state court actions were filed by TSI or on its behalf.



3
 These documents are appropriately considered on a motion to dismiss. In determining whether a plausible
claim for relief has been stated, a court may consider “exhibits attached to the complaint,” without
converting the motion to dismiss into a motion for summary judgment, Rondigo, L.L.C. v. Twp. of
Richmond, 641 F.3d 673, 681 (6th Cir. 2011).
                                                   8
Case 1:20-cv-00183-PLM-SJB ECF No. 14 filed 05/15/20 PageID.210 Page 9 of 24



       Moreover, the Complaint does not identify any TSI dunning letters, phone calls,

consumer credit reporting, or other non-time-barred pre-suit collection efforts against

either plaintiff containing or conveying any alleged misrepresentation. In other words,

plaintiffs identify no facts indicating how, or to whom, or when TSI ever misrepresented

anything during vaguely characterized “collection efforts” or “activities” against these

plaintiffs.   It is not even clear from the Complaint what TSI is alleged to have

misrepresented. Although plaintiffs characterize the supposed misrepresentations as ones

in which TSI represented “directly or indirectly, expressly or by implication” that it was

“authorized” by the NCSLTs or that “it could be proven” the NCSLTs owned the subject

loans, as noted above, the filing of a complaint is not an assurance that the claim will

prevail. See Lena v. Cach LLC, 2015 WL 4692443, *4 (N.D. Ill. Aug. 6, 2015). See also

Heintz v. Jenkins, 514 U.S. 291 (1995) ([W]e do not see how the fact that a lawsuit turns

out ultimately to be unsuccessful could, by itself, make the bringing of it an action that

cannot legally be taken.”). Regardless, plaintiffs failed to plead, quote, or attach to the

Complaint any documents showing how, when, or where TSI allegedly conveyed these

misrepresentations. Accordingly, any claim predicated on these unspecified collection

efforts by TSI fails outright under Fed. R. Civ. P. 8(a).

       If plaintiffs had complied with Fed. R. Civ. P. 8, it would be evident that TSI is not

subject to FDCPA liability because it did not act as a “debt collector” with respect to the

plaintiffs and the subject loans. Again, TSI took no affirmative actions against these

plaintiffs to collect a debt from them. The only affirmative act alleged is TSI’s provision

of a records custodian affidavit to counsel for NCSLT 2005-3 in connection with that

                                              9
Case 1:20-cv-00183-PLM-SJB ECF No. 14 filed 05/15/20 PageID.211 Page 10 of 24



trust’s collection lawsuit against Merrill. To be clear, Wilk makes no specific allegations

relating to an affidavit. But even that affidavit cannot form the basis of an FDCPA claim,

for the reasons explained below.

       A.     The Records Custodian Affidavit Cannot Form The Basis Of An
              FDCPA Claim

       Assuming arguendo TSI is a “debt collector” subject to the FDCPA with respect to

the subject debts, and assuming further that the records custodian affidavit contained

misrepresentations, which TSI categorically denies, that alone cannot support an FDCPA

claim against TSI because the records custodian’s representations were not made in

connection with the collection of a debt.

       Section 1692e provides, “[a] debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.” 15

U.S.C. § 1692e (emphasis added). However, “[a]s the text of § 1692e makes clear, “the

statute does not apply to every communication between a debt collector and a debtor.”

Grden v. Leikin Ingber & Winters PC, 643 F.3d 169, 173 (6th Cir. 2011) (quoting Gburek

v. Litton Loan Serv. LP, 614 F.3d 380, 385 (7th Cir. 2010)).

       When a defendant argues a case should be dismissed at the pleading stage on a

theory that a communication was not made in connection with the collection of any debt

and is therefore not actionable under the FDCPA, the question for the court is whether it is

plausible, based on the facts alleged in the complaint, that one of the purposes animating

the defendant’s decision to send the communication was to induce payment. Underhill v.




                                            10
Case 1:20-cv-00183-PLM-SJB ECF No. 14 filed 05/15/20 PageID.212 Page 11 of 24



Best, 2018 WL 2150464, *3 (W.D. Mich. May 10, 2018) (citing Estep v. Manley Deas

Kochalski, 552 F. App’x 502, 505 (6th Cir. 2014)).

       The Sixth Circuit outlined seven factors to consider in determining whether

inducing payment is plausibly an animating purpose of the decision to send a

communication and thus subject the representations therein to the Act: (1) the nature of the

relationship of the parties; (2) whether the communication expressly demanded payment

or stated a balance due; (3) whether it was sent in response to an inquiry or request by the

debtor; (4) whether the statements were part of a strategy to make payment more likely;

(5) whether the communication was from a debt collector; (6) whether it stated that it was

an attempt to collect a debt; and (7) whether it threatened consequences should the debtor

fail to pay. Goodson v. Bank of Am., N.A., 600 F. App’x. 422, 432 (6th Cir. 2015) (citing

Grden, 643 F.3d at 173, and McDermott v. Randall S. Miller & Assocs., P.C., 835 F. Supp.

2d 362, 370-71 (E.D. Mich. 2011)).

       Application of the Goodson factors to the records custodian affidavit establish as a

matter of law that the affidavit was not made with the purpose of inducing payment and,

as such, cannot support an FDCPA claim. Five of the Goodson factors weigh strongly

against a finding that the affidavit was made in connection with the collection of a debt; 2

factors are either neutral or unavailing on the facts alleged; and none of the factors

affirmatively support a finding that the affidavit was made “in connection with the

collection of a debt.”




                                            11
Case 1:20-cv-00183-PLM-SJB ECF No. 14 filed 05/15/20 PageID.213 Page 12 of 24




                • Five Factors Overwhelmingly Lead To The Conclusion That
                  Production Of The Affidavit Was Not Intended To Induce Payment

        Although the underlying facts detailing the production of the affidavit at issue are

conspicuously absent from the Complaint, there will be no dispute that the affidavit was

provided to counsel for Merrill in response to discovery he propounded in one of the

collection lawsuits filed against his client. The records custodian affidavit was provided

to Merrill’s counsel after Merrill had threatened a motion to compel NCSLT 2005-3 to

respond to written discovery.4 With that in mind, it is self-evident that the animating

purpose of the decision to produce the affidavit was to comply with the state court rules

relating to discovery.

        As such, Goodson Factor 3 (whether the communication was sent in response to an

inquiry or request by the debtor) weighs clearly against a finding that an animating purpose

for submitting the affidavit was to induce payment.

        Goodson Factor 1 also compels a finding that any misrepresentation in the affidavit

is not actionable. Factor 1 questions the nature of the relationship of the parties. Here, the

affidavit was executed by TSI as the records custodian for NCSLT 2005-3, yet the

document was produced by counsel for NCSLT 2005-3 in discovery in the state court



4
 A copy of the June 14, 2019 discovery responses were also included with NCSLT 2005-3’s opposition to
Merrill’s motion to compel discovery in the collection lawsuit. See attached Exhibit A (Declaration of
Eduardo Pallares). As a general rule, when considering a 12(b)(6) motion to dismiss, matters outside the
pleadings may not be considered by the court. Sims v. Mercy Hospital of Monroe, 451 F.2d 171, 173 (6th
Cir. 1971). However, despite the general rule, a court may consider a document outside the pleadings if,
as here, the pleadings refer to it. Jackson v. City of Columbus, 194 F.3d 737, 745 (6th Cir. 1999), abrogated
on other grounds, Swierkiewicz v. Sorema N.A., 534 U.S. 506 (2002). “Courts may also consider public
records, matters of which a court may take judicial notice, and letter decisions of governmental agencies.”
Id. (internal citations omitted). Consequently, in deciding this motion, the Court may consider the discovery
documents and proceedings in the underlying state court collection action against Merrill.
                                                    12
Case 1:20-cv-00183-PLM-SJB ECF No. 14 filed 05/15/20 PageID.214 Page 13 of 24



collection lawsuit in which NCSLT 2005-3, not TSI, was the plaintiff. In other words, TSI

did not communicate the affidavit (or the representations therein) to Merrill, and plaintiffs

have not clearly articulated how TSI participated in the decision to communicate the

affidavit.

       Goodson Factor 2 questions whether the communication expressly demanded

payment or stated a balance due. While the current balance as of May 23, 2019 is attested

for informational purposes, nowhere within the affidavit is payment of any sum demanded.

By the same token, Goodson Factors 6 and 7 (whether the communication stated that it was

an attempt to collect a debt; and whether the communication threatened consequences

should the debtor fail to pay) also overwhelmingly favor a finding that the decision to

submit the affidavit was not plausibly to induce payment. The affidavit does not state that

it is an attempt to collect a debt, and it does not threaten Merrill with any adverse

consequences such as adverse credit reporting, loss of property, or risk of credit worthiness,

for any failure to pay.

              • The 2 Remaining Factors Are Neutral Or Unavailing

       Goodson Factor 5 questions whether the communication was from a debt collector.

This factor cannot logically apply where, as here, the only concrete fact upon which

plaintiffs assert TSI is a debt collector is the very same communication that is being

evaluated.

       Goodson Factor 4 questions whether the statements were part of a strategy to make

payment more likely. Merrill has not alleged any facts to support any theory that the

production of affidavits in response to discovery requests (as opposed to those which may

                                             13
Case 1:20-cv-00183-PLM-SJB ECF No. 14 filed 05/15/20 PageID.215 Page 14 of 24



be offered in support of affirmative relief or accompanying collection complaints) is part

of a larger strategy to induce payment from debtors. The factor is neutral and cannot

support a plausibility finding, one way or the other, that the animating purpose of NCSLT

2005-3 or its counsel’s decision to produce the affidavit in discovery responses was to

induce payment.

       B.     The Complaint Fails To State A Claim Under § 1692f

       Plaintiffs also invoke § 1692f of the FDCPA in passing to claim it is a violation of

the Act to collect an amount (including any interest, fee, charge, or expense incidental to

the principal obligation) that is not expressly authorized by the agreement creating the debt

or permitted by law. See Compl. ¶ 114; PageID.21-22. But the Complaint does not actually

allege the underlying state court collection complaints sought recovery for any amount not

expressly authorized by agreement.

       The Complaint’s mere mention of § 1692f, without any facts to show what amount

was sought in either of the underlying state court actions that was not authorized by the

Credit Agreements under which the debts at issue were created, is not sufficient to survive

Rule 12(b)(6). Plaintiffs’ conclusory § 1692f claim is impermissibly asserted in the

abstract and must be dismissed.

       C.     Plaintiffs Fail To State A Claim Against TSI Under State Consumer
              Protection Statutes

       Plaintiffs assert claims under the Michigan Consumer Protection Act (“MCPA”)

MCL § 445.251, et seq., and the Michigan Occupational Code (“MOC”) MCL § 339.901,

et seq., based on the same factual allegations underpinning their FDCPA claims. Compare


                                             14
Case 1:20-cv-00183-PLM-SJB ECF No. 14 filed 05/15/20 PageID.216 Page 15 of 24



Complaint FDCPA Count I (¶ 115, subparagraphs a, b and c; PageID.22) with MPCA

Count II (¶ 122, subparagraphs a, b and c; PageID.23-24) with MOC Count III (¶ 130,

subparagraphs a, b and c; PageID.24-25).

       Courts generally analyze MCPA claims in the same manner as FDCPA claims when

based on the same factual allegations, as the language in the MCPA is “very similar” to the

language in the FDCPA. Adams v. Seterus, Inc., 2019 WL 4735157, *5 (E.D. Mich. Sept.

27, 2019) (citing Gamby v. Equifax Info. Servs., LLC, 462 F. App’x 552, 556 n. 6, 2012

WL 447491 (6th Cir. 2012) (citing § 1692e)); Scheuer v. Jefferson Cap. Sys., LLC, 43

F.Supp.3d 772, 786 (E.D. Mich. 2014); Newman v. Trott & Trott, P.C., 889 F.Supp.2d 948,

967 (E.D. Mich. 2012). Consequently, “MCPA claims which ‘simply duplicate . . . claims

under the FDCPA’ need not be addressed separately.” Newman v. Trott & Trott, P.C., 889

F.Supp.2d 948, 967 (E.D. Mich. 2012) (quoting Lovelace v. Stephens & Michaels Assoc.,

Inc., 2007 WL 3333019, *2 (E.D. Mich. Nov. 9, 2007)); see also Saltzman v. I.C. System,

Inc., 2009 WL 3190359, *9 (E.D. Mich. Sept. 30, 2009); Millsap v. CCB Credit Svcs., Inc.,

2008 WL 8511691, *10 (E.D. Mich. Sept. 30, 2008).

       Similarly, because the MOC also mirrors the FDCPA, courts likewise dispose of

identical MOC claims in the same way. Boozer v. Enhanced Recovery Co., LLC, 2019 WL

5295730, *11 (E.D. Mich. Oct. 18, 2019) (citing Millsap, 2008 WL 8511691 at *10).

       Accordingly, plaintiffs’ parallel claims under MCPA §§ 445.252(a), (e), and (f) and

MOC §§ 339.915(a), 339.915(e), and 339.915(f) fail for the same reasons their FDCPA

claims fail as a matter of law, as discussed above.



                                            15
Case 1:20-cv-00183-PLM-SJB ECF No. 14 filed 05/15/20 PageID.217 Page 16 of 24



3.     Plaintiffs Fail To State A Claim Against TSI For Malicious Prosecution

       To state a cause of action for malicious prosecution under MCL § 600.2907,

plaintiffs must plead: (1) “that prior proceedings terminated in favor of the present

plaintiff[s]”; (2) “that there was an absence of probable cause for the proceedings”; (3)

“that malice, defined as a purpose other than that of securing the proper adjudication of the

claim, existed”; and (4) “that a special injury flowed directly from the prior proceeding.”

Kloian v. O’Jack, No. 301544, 2012 WL 205833, *1 (Mich. Ct. App. Jan. 24, 2012) (citing

Friedman v. Dozorc, 412 Mich. 1, 48, 312 N.W.2d 585, 603 (1981)). Plaintiffs have not

adequately pled each element, and so both of their claims for violation of MCL § 600.2907

must be dismissed.

       A.     Wilk Cannot Show A Prior Proceeding Terminated In Her Favor

       As noted, a malicious prosecution plaintiff must allege a prior proceeding

terminated in her favor. But here, as to Wilk, the Complaint establishes the opposite: the

prior state court collection lawsuits filed against her terminated in favor of NCSLT 2006-

3 and NCSLT 2004-2. Compl. ¶ 86; PageID.16. Moreover, Wilk does not allege that any

alleged garnishment action resulting from those judgments terminated in her favor. As

such, Wilk has not and cannot meet this first element, and her claim for malicious

prosecution must fail for that reason alone.

       B.     Plaintiffs Have Not Alleged The Absence Of Probable Cause In Prior
              Proceedings

       “The absence of probable cause in bringing a civil action may not be established

merely by showing that the action was successfully defended.” Friedman, 312 N.W.2d at


                                               16
Case 1:20-cv-00183-PLM-SJB ECF No. 14 filed 05/15/20 PageID.218 Page 17 of 24



603. Furthermore, “[o]ne who takes an active part in the initiation, continuation or

procurement of civil proceedings against another has probable cause for doing so if he

reasonably believes in the existence of the facts upon which the claim is based, and . . .

correctly or reasonably believes that under those facts the claim may be valid under the

applicable law . . . .” Callahan v. Simmons, 47 F.3d 1167 (6th Cir. 1995) (quoting

Friedman, 312 N.W.2d at 606 (emphasis added)).

       Here, plaintiffs have not disputed that they took out and received the student loans

at issue; they merely attack the foundation for the admissibility of the documents

substantiating that indebtedness to the NCSLTs. They do not, and cannot, allege that there

was no probable cause in the filing of the respective collection lawsuits against them.

       C.       Plaintiffs Have Not Alleged The Existence Of Malice

       Michigan caselaw defines malice as “a purpose other than that of securing the proper

adjudication of the claim.” Friedman, 312 N.W.2d at 603. The Friedman court also noted

that, at least in the case of an attorney, the expectation of a fee for services, even a

contingency fee, cannot constitute an improper purpose meeting the malice element in a

malicious prosecution claim. Id. at n.61.

       Even taking as true the demonstrably false allegation that TSI filed the underlying

state court collection lawsuits against plaintiffs or that TSI was not authorized by the

NCSLTs to initiate those actions, plaintiffs still have not alleged any ulterior purpose for

those actions other than to seek the adjudication of the NCSLTs’ claims pursuant to TSI’s

subservicing obligations which plaintiffs acknowledge in their Complaint. Compl. ¶¶ 35-

41; PageID.8.

                                            17
Case 1:20-cv-00183-PLM-SJB ECF No. 14 filed 05/15/20 PageID.219 Page 18 of 24



       D.     Plaintiffs Cannot Show They Suffered A Special Injury

       “An action for malicious prosecution of a civil action may not be brought absent a

special injury.” Kloian, 2012 WL 205833 at *2. As such, “an action for malicious

prosecution will lie only upon a showing of ‘special injury equivalent to a seizure of

property as a result of the defendant’s institution of civil proceedings.’” Sage Int’l, Ltd. v.

Cadillac Gage Co., 556 F. Supp. 381, 384 (E.D. Mich. 1982) (citing Friedman, 312

N.W.2d at 599). Furthermore, a special injury must result “from the prior proceedings,”

and it “‘must be some injury which would not necessarily occur in all suits prosecuted for

similar causes of action.’” Reffitt v. Mantese, No. 346471, 2019 WL 5204542, *4 (Mich.

Ct. App. Oct. 15, 2019) (quoting Barnard v. Hartman, 130 Mich. App. 692, 695, 344

N.W.2d 53, 54 (1983)).

       Here, plaintiffs allege “actual damages, including but not limited to: payments made

to TSI or collected by TSI or others on debts that were in fact not legally enforceable; the

costs associated with defending the collection lawsuits; and such other damages as may be

proved at trial.” Compl. ¶ 135; PageID.26. Plaintiffs cannot show their injuries are special.

In other words, they cannot show their injuries are different than those that would occur in

all similar collection actions. Nor can they show the costs associated with defending

collection complaints are special injuries, because any such costs are not “equivalent to a

seizure of property” as a result of the underlying civil proceedings. See Young v. Motor

City Apartments Ltd. Dividend Hous. Ass’n No. 1 & No. 2, 133 Mich. App. 671, 677, 350

N.W.2d 790, 793 (1984) (alleged injuries including “1. Time and revenue lost while

defending the lawsuit; 2. Medical expenses for treatment of various illnesses and mental

                                              18
Case 1:20-cv-00183-PLM-SJB ECF No. 14 filed 05/15/20 PageID.220 Page 19 of 24



anguish related to defending the lawsuit; 3. Public ridicule; 4. Injury to reputation and

goodwill, both private and professional; 5. Costs incurred to defend against the lawsuit and

to defend against grievances brought before the State Bar; 6. Lost profits from accounts

receivables that became uncollectable while defending the lawsuit; and 7. Lost profits from

the closing of a section of plaintiffs’ business materially affected by the lawsuit … fall

short of being equivalent to a seizure of property”). Moreover, such costs are by no means

special; litigation defense costs would necessarily be incurred in the defense of any

collection or garnishment action and are included in “the damage which would ordinarily

result in the type of action brought[.]” See Reffitt, 2019 WL 5204542 at *4 (internal

quotation and citation omitted); see also Early Detection Ctr., P.C., v. New York Life Ins.

Co., 157 Mich. App. 618, 628, 403 N.W.2d 830, 834 (1986) (alleged damages including

the cost of the litigation insufficient to establish the element of special injury).

       Furthermore, any injury resulting to Wilk from the garnishment actions against her

results from the underlying collection judgments upon which the garnishment actions were

brought. But a garnishment is merely a form of execution on a prior judgment. Wilk’s

garnishment is thus not an injury “which would not necessarily occur” as a result of the

underlying collection judgments.        Moreover, as noted above, considering the prior

collection lawsuits terminated against her, she is collaterally estopped from challenging

them now for the reasons discussed above. Accordingly, Wilk cannot now assert that

amounts she may have paid pursuant to any valid final judgment—whether by voluntary

payment, garnishment, foreclosure, or otherwise—are injuries caused by TSI; any such

“injuries” resulted from the judgments entered against her in 2014.

                                              19
Case 1:20-cv-00183-PLM-SJB ECF No. 14 filed 05/15/20 PageID.221 Page 20 of 24



         In summary, Merrill has not sufficiently alleged an absence of probable cause,

malice, or any special injury.       Likewise, Wilk has not sufficiently alleged a prior

proceeding terminated in her favor, an absence of probable cause, malice, or any special

injury. The absence of any one of these elements is fatal to the claim. As such, plaintiffs

have failed to state a claim for malicious prosecution under MCL § 600.2907, and those

claims must be dismissed.

4.       Plaintiffs Fail To State A Claim Against TSI For Unjust Enrichment

         Plaintiffs allege “TSI and US Bank have obtained a benefit from Plaintiffs and Class

Members in the form of payments and/or seizures by garnishment” and that “[i]t would be

inequitable for Defendants to retain the benefit so obtained.” Compl. ¶¶ 136-7; PageID.26.

Under Michigan law, the elements of an unjust enrichment claim are “(1) receipt of a

benefit by the defendant from the plaintiff and (2) an inequity resulting to the plaintiff

because of the retention of the benefit by the defendant.” Sweet Air Inv., Inc. v. Kenney,

275 Mich. App. 492, 504, 739 N.W.2d 656, 663 (2007) (citations omitted). However,

“[t]here is no claim for unjust enrichment when there exists a valid contract covering the

same subject matter.” Ajuba Int’l, L.L.C. v. Saharia, 871 F. Supp. 2d 671, 692 (E.D. Mich.

2012).

         A.    Plaintiffs Have Not Alleged TSI Retained Any Benefit From Plaintiffs

         Plaintiffs have not asserted a plausible cause of action against TSI for unjust

enrichment because they have failed to sufficiently allege the most basic element of that

claim—that TSI retained or received any benefit from them. Nowhere does Merrill allege

she made any payments to TSI. See Compl. ¶¶ 73-85; PageID.14-16. As acknowledged

                                              20
Case 1:20-cv-00183-PLM-SJB ECF No. 14 filed 05/15/20 PageID.222 Page 21 of 24



by plaintiffs in the Complaint, the collection lawsuits filed by NCSLT 2005-3 and NCSLT

2006-4 against Merrill were ultimately dismissed with prejudice.           Id. at ¶¶ 78, 82;

PageID.15.

       Likewise, Wilk does not allege she made any payments to TSI. Id. at ¶¶ 86-96;

PageID.16-18. While plaintiffs do allege that “[p]ursuant to the garnishments filed by

Defendant TSI, Wilk has had her personal funds seized by TSI[,]” even that allegation is

deficient on its face. Id. at ¶ 93; PageID.17. First, plaintiffs concede the garnishments

were filed pursuant to judgments rendered against Wilk. Thus, any such garnishments

would likewise be garnishments in favor of the NCSLTs, not TSI. Second, and critically,

plaintiffs do not allege that TSI retained any of Wilk’s personal funds. To the extent that

TSI obtained Wilk’s funds on behalf of the NCSLTs, Wilk has still not sufficiently pled

that TSI kept those funds for itself. As such, plaintiffs have not alleged facts sufficient to

state a claim for unjust enrichment against TSI, and those claims must be dismissed.

       B.     Plaintiffs’ Unjust Enrichment Claim Is Barred By Express Contract

       Plaintiffs’ student loans, including the collection of any money owed thereon, are

governed by express contracts, namely the Credit Agreements signed by plaintiffs. See,

e.g., Compl., Exh. B at pp. 9-12; PageID.38-41; see also, Compl., Exh. A at ¶ 2; PageID.29;

Compl., Exh. C at ¶ 2; PageID.82. Importantly, nowhere in their Complaint do plaintiffs

dispute they signed the Credit Agreements, that they received the funds disbursed pursuant

to those Credit Agreements, or that they received the benefit of the funds through their

attendance at the schools for which those student loans were borrowed. Any claim for



                                             21
Case 1:20-cv-00183-PLM-SJB ECF No. 14 filed 05/15/20 PageID.223 Page 22 of 24



unjust enrichment plaintiffs now attempt to assert are precluded here, where “there exists

a valid contract covering the same subject matter.” Saharia, 871 F. Supp. 2d at 692.

       Moreover, to the extent plaintiffs are seeking to challenge TSI’s rights and

responsibilities pursuant to the Default Prevention and Collection Services Agreement, an

additional express contract of which they acknowledge the existence and to which plaintiffs

are neither parties nor third-party beneficiaries, they lack the standing to do so. See, e.g.,

Livonia Properties Holdings, LLC v. 12840-12976 Farmington Rd. Holdings, LLC, 399 F.

App’x 97, 102 (6th Cir. 2010) (“[T]here is ample authority to support the proposition that

a litigant who is not a party to an assignment lacks standing to challenge that assignment.”)

(citation omitted); Dauenhauer v. Bank of New York Mellon, 562 F. App’x 473, 480 (6th

Cir. 2014) (“Courts have consistently rejected borrowers’ requests to have mortgage

assignments and foreclosures invalidated due to non-compliance with Pooling and

Servicing Agreement provisions, based on borrowers’ lack of standing.”) (citation

omitted). In sum, plaintiffs’ unjust enrichment claim cannot stand where the subject matter

of their obligations on their student loans is expressly governed by contract and plaintiffs

lack standing to challenge TSI’s role in servicing those loans.

       In summary, plaintiffs have not sufficiently alleged that TSI obtained or retained

any benefit from them, and their claim is precluded by express contract. Plaintiffs have

thus failed to state a claim for unjust enrichment. Those claims fail as a matter of law and

must be dismissed.




                                             22
Case 1:20-cv-00183-PLM-SJB ECF No. 14 filed 05/15/20 PageID.224 Page 23 of 24



                               III. CONCLUSION

      For the reasons stated above, all of plaintiffs’ claims against TSI should be

dismissed with prejudice.

                                      Respectfully submitted,

                                      /s/ Deborah A. Lujan______________
                                      Deborah A. Lujan (P46990)
                                      Collins Einhorn Farrell PC
                                      4000 Town Center, 9th Floor
                                      Southfield, MI 48075
                                      Telephone: (248) 355-4141
                                      Email: deborah.lujan@ceflawyers.com

                                      Bryan C. Shartle
                                      Justin H. Homes
                                      SESSIONS, FISHMAN, NATHAN & ISRAEL
                                      3850 N. Causeway Blvd., Suite 200
                                      Metairie, LA 70002
                                      Telephone: (504) 828-3700
                                      Facsimile: (504) 828-3737
                                      Email: jhomes@sessions.legal
Dated: May 15, 2020
                                      Attorneys for Defendant
                                      Transworld Systems Inc.




                                        23
Case 1:20-cv-00183-PLM-SJB ECF No. 14 filed 05/15/20 PageID.225 Page 24 of 24



                              CERTIFICATE OF SERVICE

       I hereby certify that on May 15, 2020, a copy of the foregoing instrument was

electronically filed with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to all parties of record herein.



                                                    /s/ Deborah A. Lujan______________
                                                    Deborah A. Lujan (P46990)
                                                    Collins Einhorn Farrell PC
                                                    Email: deborah.lujan@ceflawyers.com




                                               24
